DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 11/23/2021
Claims 1, 6, 10, 11 and 24 have been amended and are hereby entered.
Claims 20-23 have been canceled.
Claims 1-2, 4, 6-12, 14, 16-19 and 24 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 10, filed 11/23/2021, with respect to the drawing objections have been fully considered are persuasive. The drawing objection regarding reference character 508 has been withdrawn. 
Applicant’s arguments, see page 10, filed 11/23/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 10, 20 and 22 have been fully considered and are persuasive. The amendment to claim 10 makes the claim dependent on independent claim 1 instead of canceled claim 3. Claims 20 and 22 have been canceled, rendering the rejections moot. The 35 U.S.C. 112(b) rejections of claims 10, 20 and 22 have been withdrawn. However, Applicant’s amendments have raised new 112(b) rejections that will be discussed below.
Applicant’s arguments, see pages 10-21, filed 11/23/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-2, 4, 6-12, 14 and 16-24 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-19 have been maintained. 
First, Applicant argues on pages 10-11 that the communications between a merchant point of sale system and a remotely located first processor provide a technical improvement to a conventional system and thus integrate the claims’ judicial exception into a practical application. Examiner respectfully disagrees. Communicating information regarding an item to be returned to a merchant in order to enhance exchange probability may be an improvement to the abstract idea of commercial interactions, but an improvement to an abstract idea does not integrate the abstract idea into a practical application. When evaluating whether the claim as a whole integrates the exception into a practical application, MPEP 2106.04 II.A.2. states “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?...If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible” (emphasis added). Regarding the meaning of “additional elements, footnote 24 of the 2019 PEG states “USPTO guidance uses the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Again, whether an additional element or combination of elements integrate the exception into a practical application should be evaluated on the claim as a whole.” 
As stated Applicant’s arguments on pages 10-11, as well as in [0008] of Applicant’s specification the objective of the invention, and its alleged point of differentiation, is using inventory management and increasing exchange likelihood to determine a return location. However, using this information to make a return location decision is not an additional element as described above and is instead part of the judicial exception. Further, the additional elements of a first processor and merchant point of sale system included in Applicant’s invention are not 
Regarding Applicant’s argument on page 10 that the novel/non-obvious way in which Applicant’s invention selects return locations based on enhancing exchange probability provides a technological improvement, per MPEP 2106.04 I., “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, while Applicant’s manner of enhancing exchange probability may be novel/non-obvious, it does not integrate the judicial exception of the claims into a practical application.
 Regarding Applicant’s argument on page 11 that the claims amount to significantly more than the abstract idea because they include “meaningful limitations that confine the claims to a particular useful application”, MPEP 2106.04 I. states “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., 
Regarding Applicant’s discussion of performing the streamlined eligibility analysis, Examiner notes that per MPEP 2106.06 “examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted…” As the claims recite choosing return locations based on enhancing exchange probability and providing information to assist in converting returns to exchanges (both examples of commercial interactions, which fall under Certain Methods of Organizing Human Activity), there is at least some doubt to whether the claims are eligible. Thus, a full analysis should be performed. 
On pages 12-14, Applicant argues that the amended claim 1 does not recite limitations that fall within one of the enumerated groupings of abstract ideas. Examiner respectfully disagrees. The limitations underlined by Applicant on pages 13-14 recite directing a customer to return an item to a particular physical return location based on inventory and exchange probability of using the particular physical return location. This determining a return location and instructing the customer to use it can be classified at least as a business relation between the merchant and customer. The underlined claims then go on to recite obtaining information to convert an item return into an exchange in response to determining an item is intended to be returned. The obtained information is then conveyed to assist in the conversion of a return to an exchange. This obtaining and conveying of information to attempt to convert a return into an exchange can be classified at least as “marketing or sales activities or behaviors”. Per MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as:… 2) Certain methods marketing or sales activities or behaviors; business relations)” (emphasis added). Therefore, the claims do recite features/limitations that fall within the enumerated groupings of abstract ideas. Further, Applicant’s argument on page 14, “These features of claim improve the overall efficiency of the return process, and also increase the likelihood of exchange instead of return”. These two arguments themselves fall into “business relations” (return process), and “sales activities” (increase likelihood of exchange).
On page 15, Applicant argues that the claims integrate the abstract idea into a practical application because the claims are “very detailed” and do not seek to monopolize all techniques to organize activity. Examiner respectfully disagrees. As discussed above regarding Applicant’s arguments on page 11, MPEP 2106.04 I. states “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible)”. Therefore, the claims being detailed is itself not sufficient to integrate the claim into a practical application. 
Applicant argues on pages 15-21, the claims recite limitations that amount to significantly more than the judicial exception. Examiner respectfully disagrees. Specifically, Applicant argues on pages 15-17 that the claimed invention is analogous to the claims in DDR Holdings in that computer functions within the capability of generic computer components still amounted to significantly more than the judicial exception. Regarding the two inventions Examiner argues the claimed invention and DDR Holdings are not analogous. The Courts found the claims of DDR to be directed to eligible subject matter because they did not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution of DDR addresses the problem of retaining website visitors that, if adhering to the routine, conventional functioning of 
Applicant argues on pages 18-21 that Example 42 applies to the claimed invention as well. However, the included table appears to be taken from Example 41. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out the supposed errors in the examiner’s action in view of the language of the claims. Therefore, the claimed invention does not amount to significantly more than the abstract idea.
Applicant’s arguments, see page 21, filed 11/23/2021, with respect to the 35 U.S.C. 103 rejections of original claims 1-2, 4, 6-12, 14, and 16-24 have been fully considered and are persuasive. By amending independent claims 1, 11 and 24 to include the novel/non-obvious 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 6-12, 14, 16-19 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites the limitation "the user interface" in the fifth method step paragraph (beginning with “the first processor receiving…”). There is insufficient antecedent basis for this limitation in the claim. A user interface has not been introduced earlier in the claim, causing the mention of “the user interface” to be indefinite.
Similar to claim 1, claims 11 and 24 also recite "the user interface" without first establishing sufficient antecedent basis for the limitation. The instances of “the user interface” in these claims also occur in the paragraph beginning with “the first processor receiving…”
For the purposes of examination, Examiner is interpreting “the user interface” as “a user interface” in claims 1, 11 and 24.
Claims 2, 4 and 6-10 are rejected by virtue of their dependence on claim 1. Claims 12, 14 and 16-19 are rejected by virtue of their dependence on claim 11.
Claims 1, 11 and 24 are additionally rejected because, in the same paragraphs discussed above regarding “the user interface”, the claims all recite “the merchant of sale system”. There is insufficient antecedent basis for this limitation in the claims. It appears that Applicant inadvertently omitted “point” from the claims. Examiner suggests amending claims 1, 11 and 24 to recite “the merchant point of sale system”, which has antecedent basis in the claims. 
For the purposes of examination, Examiner is interpreting “the merchant of sale system” as “the merchant point of sale system” in claims 1, 11 and 24.
Claims 2, 4 and 6-10 are additionally rejected by virtue of their dependence on claim 1. Claims 12, 14 and 16-19 are additionally rejected by virtue of their dependence on claim 11.
Claims 11 and 24 are additionally rejected because it is unclear how “a processor” and “a first processor” are related in the claims. Specifically, line 6 of claim 11 recites “a processor and memory configured to process the received return indication by…” but all of the subsequent processing steps are performed by the previously introduced “first processor”. Therefore, it is unclear whether “a processor” and “a first processor” refer to the same processor, or, if they do not refer to the same processor, it is unclear what role “a processor” plays in the processing because it is not referred to in any of the processing steps. A similar issue arises in claim 24, as “a processor” executes the instructions stored on a non-transitory computer readable medium, but “a first processor” is recited as actually performing the individual steps. 
For the purposes of examination, Examiner is interpreting “a processor” and “a first processor” as referring to the same processor.
Claims 12, 14 and 16-19 are additionally rejected by virtue of their dependence on claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14, 16-19 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite instructing a user to bring an item to be returned to a selected physical return location. 
Claim 1 recites the concept of instructing a user to bring an item to be returned to a selected physical return location which is a certain method of organizing human activity 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a first processor, a user device, a merchant point of sale system, a user interface of the merchant point of sale system and the method being “computer implemented”. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional element of scanning information from a receipt is mere data gathering extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a first processor, a user device, a merchant point of sale system, a user interface of the merchant point of sale system and the method being “computer implemented” amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of scanning information from a receipt is mere data gathering extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The extra-solution activity of scanning information from a receipt 
Claim 2 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a merchant facing return interface. The claim does not integrate the abstract idea into a practical application because the element of a merchant facing return interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of a related inventory API. The claim does not integrate the abstract idea into a practical application because the element of a related inventory API is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from 
Claims 8-9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 recites the concept of instructing a user to bring an item to be returned to a selected physical return location which is a certain method of organizing human activity including managing commercial interactions. Processing return indications, comprising: receiving, responsible for inventory management return processing, an indication of a return of an item; containing inventory for a set of physical return locations; process the received return indication by: obtaining related inventory information; selecting, based on enhancing exchange probability and from amongst a plurality of possible physical return locations, a physical return location for returning the item based on the related inventory information, wherein the selecting includes computing a metric for locations of the plurality of possible physical return location, the metric for a given one of the locations being a weighted sum of one or more of: inventory for one size larger than the item at the given location, inventory for one size smaller than the item at the given location, inventory for the item in a different colour at the given location, and inventory for a different style of the item at the given location in the same size; 6000152-1047conveying an output indicating the selected physical return location for returning the item; receiving an indication of information 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, an interface, a first processor, a user device, an inventory database, a processor, a memory, a merchant point of sale system and the user interface of the merchant point of sale system. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element of scanning information from a receipt is mere data gathering extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Accordingly, even in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, an interface, a first processor, a user device, an inventory database, a processor, a memory, a merchant point of sale system and the user interface of the merchant point of sale system amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of scanning information from a receipt is mere data gathering extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The extra-solution activity of scanning information from a receipt is electronically scanning or extracting data from a physical document. Per MPEP 2106.05(d) II., electronically scanning or extracting data from a physical document is well-understood, routine and conventional extra solution activity that also cannot provide inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 11 while introducing the additional element of a merchant facing return interface. The claim does not integrate the abstract idea into a practical application because the element of a merchant facing return interface is recited at a high-level of generality such that it amounts no more than mere instructions to apply the 
Claim 16 further limits the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 11 while introducing the additional element of a related inventory API. The claim does not integrate the abstract idea into a practical application because the element of a related inventory API is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-19 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 24 recites the concept of instructing a user to bring an item to be returned to a selected physical return location which is a certain method of organizing human activity including managing commercial interactions. Instructions that when executed implement a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium, a processor, a first processor, a user device, a merchant point of sale system, the user interface of the merchant point of sale system. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional element of scanning information from a receipt is mere data gathering extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, a processor, a first processor, a user device, a merchant point of sale system, the user interface of the merchant point of sale system amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of scanning information from a receipt is mere data gathering extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and data gathering extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The extra-solution activity of scanning information from a receipt is electronically scanning or extracting data from a physical 
Novel/Non-Obvious
Regarding claim 1, the claim is distinguished over the current art of record. The closest prior art of record is the combination of Anthony (U.S. Patent No. 8,156,007) in view of Whitman (U.S. Pre-Grant Publication No. 2002/0019785), further in view of Mueller et al. (U.S. Pre-Grant Publication No. 2017/0124511). As discussed in more detail in the 35 U.S.C. 103 rejection of the previous Final Office Action (dated 09/09/2021), Anthony teaches a computer implemented method of processing return indications, the method comprising: receiving, by a first processor responsible for inventory management return processing, from a user device, an indication of a return of an item; the first processor obtaining related inventory information; the first processor selecting, from amongst a plurality of possible physical return locations, a physical return location for returning the item based on the related inventory information; and the first processor conveying, to the user device, an output indicating the selected physical return location for returning the item. Also as discussed in more detail in the 35 U.S.C. 103 rejection of the previous Final Office Action, Whitman teaches the return location selection being based on enhancing exchange probability. Whitman also teaches a first processor receiving an indication of information from a merchant point of sale system, distinct from the first processor, at the selected physical return location that was scanned from a receipt for the item as part of processing a return (see Whitman [0166]) and the first processor determining based on the indication of information that the item is being presented at the return location (also see Whitman [0166]). Whitman [0166] teaches the merchant associate being presented with instructions for handling the item based on the scanning, and Mueller teaches that the instructions of how to handle a return include obtaining related information of one or more of: 
Regarding the selection of a physical return location, Whitman teaches in [0165] selecting an extension store as a physical return location and offering the customer a coupon for the extension store when the retailer wants to sell another item to the customer returning an item. Anthony teaches evaluating the inventory of potential return locations when selecting a return location in Col. 18 lines 33-40. However, the combination of Anthony, Whitman and Mueller does not explicitly teach the selecting a physical return location based on related inventory information and based on enhancing exchange probability including the computation of a metric for each store that is a weighted sum or one or more of store inventory for: one size larger than the item, one size smaller than the item, the item in a different color, and different style of the item in the same size. 
The prior art of record teaches a weighted sum of one or more of the categories recited in claim 1. Particularly, Vandehey et al. (U.S. Pre-Grant Publication No. 2012/0084119, hereafter known as Vandehey) teaches a weighted sum of one or more of the categories listed in claim 21 (see [0025] “the clothing may be stored in separate inventory records (e.g., inventory X record (118X), inventory Y record (118Y)) for each different size and/or color. By way of another example, a separate inventory record (e.g., inventory X record (118X), inventory Y record (118Y)) may exist for each different size and/or color, where each of the separate inventory records reference the same set of shared attributes denoting the specific brand, specific mode, sales prediction data, and/or other shared attributes. As another example, the same brand and model of clothing may have a single inventory record (e.g., inventory X record (118X), inventory Y record (118Y)) for all sizes and/or colors. In the example, attributes within the single inventory record may store the amount of each different size and color” teaches weighted sums of inventory of one size larger, inventory of one size smaller, inventory of the item in a different color, wherein each weighted sum is for one of the categories weighted at not have been obvious to one of ordinary skill in the art at the time of filing to incorporate the weighted sums of Vandehey into the combination of Anthony and Whitman.
Other art of record does not cure the deficiency of Anthony and Whitman. Businesswire (https://www.businesswire.com/news/home/20181026005057/en/Happy-Returns-Announces-Full-Stack-Returns-The-First-Comprehensive-Return-Solution-for-Online-Retailers; published 10/26/2018) teaches “Accepting returns at a retailer’s own stores, utilizing Happy Returns’ mobile returns app to promote exchanges across in-store and online inventory” (page 1, third bullet point). While Businesswire teaches accepting returns at retailers’ stores promotes exchanges, it does not teach computing a metric for each location that is a weighted sum of one or more of the categories of claim 1. 
In addition, Apple (https://www.apple.com/shop/help/returns_refund, accessed as of 3/22/2019 via WayBackMachine) teaches considering inventory information related to the item being returned when determining what physical location to return/exchange an item (see page 3, “Item exchanges are, of course, subject to in-store product availability. It's a good idea to check in-stock availability by calling the Apple Store, or by viewing the product on apple.com to see if the item is available for pick up locally”). However, Apple teaches the customer needing to obtain this information related to the item to select a physical location for an exchange, and Apple still does not explicitly teach a metric being a weighted sum of inventory of different sizes/colors of the item as recited in claim 1.
Thus, it is in the computing a metric for each store location that is a weighted sum or one or more of store inventory for: one size larger than the item, one size smaller than the item, the as part of selecting a physical return location for an item that the claim distinguishes over the prior art of record.
Regarding claims 2, 4 and 6-10, the claims are distinguished over the prior art of record by virtue of their dependence on novel/non-obvious claim 1. 
Regarding claim 11, the claim distinguishes over the prior art of record for similar reasons as claim 1. Specifically, it is in the computing a metric for each store location that is a weighted sum or one or more of store inventory for: one size larger than the item, one size smaller than the item, the item in a different color, and different style of the item in the same size as part of selecting a physical return location for an item that the claim distinguishes over the prior art of record.
Regarding claims 12, 14 and 16-19, the claims are distinguished over the prior art of record by virtue of their dependence on novel/non-obvious claim 11.
Regarding claim 24, the claim distinguishes over the prior art of record for similar reasons as claim 1. Specifically, it is in the computing a metric for each store location that is a weighted sum or one or more of store inventory for: one size larger than the item, one size smaller than the item, the item in a different color, and different style of the item in the same size as part of selecting a physical return location for an item that the claim distinguishes over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
  /RESHA DESAI/  Supervisory Patent Examiner, Art Unit 3628